Case 1:19-cv-00490-MSM-LDA Document 31 Filed 10/29/20 Page 1 of 2 PageID #: 273




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

 U.S. BANK NATIONAL ASSOCIATION, AS
 TRUSTEE FOR TBW MORTGAGE-BACKED
 TRUST SERIES 2006-2, TBW MORTGAGE-
 BACKED PASS-THROUGH CERTIFICATES,
 SERIES 2006-2,

                 Plaintiff,                            C.A. NO. 1:19-cv-00490
 v.

 JOSEPH MOREL, PAMELA SOARES f/k/a
 PAMELA MOREL and MORTGAGE
 ELECTRONIC REGISTRATION SYSTEMS INC.,
 AS NOMINEE FOR AMERICAN BROKERS
 CONDUIT,

                 Defendants.


                                  NOTICE OF APPEARANCE

          Please enter the appearance of Jamal D. Burk as counsel for Plaintiff and Counterclaim-

 Defendant, U.S. Bank, National Association, as Trustee for TBW Mortgage-Backed Trust Series

 2006-2, TBW Mortgage-Backed Pass-Through Certificates, Series 2006-2.

                                                 Respectfully submitted,

                                                 U.S. BANK NATIONAL ASSOCIATION, AS
                                                 TRUSTEE FOR TBW MORTGAGE-
                                                 BACKED TRUST SERIES 2006-2, TBW
                                                 MORTGAGE-BACKED PASS-THROUGH
                                                 CERTIFICATES, SERIES 2006-2

                                                 By: Its Attorneys

                                                 /s/ Jamal D. Burk
                                                 Samuel C. Bodurtha, Bar No. 7075
                                                 Jamal D. Burk, Bar No. 9550
                                                 HINSHAW & CULBERTSON LLP
                                                 56 Exchange Terrace
                                                 Providence, RI 02903
                                                 401-751-0842
                                                 401-751-0072 (facsimile)
 Dated:       October 29, 2020


                                                                                 1035816\306897899.v1
Case 1:19-cv-00490-MSM-LDA Document 31 Filed 10/29/20 Page 2 of 2 PageID #: 274




                                 CERTIFICATE OF SERVICE

         I, Jamal D. Burk, hereby certify that this document filed through the ECF system will be
 sent electronically to the registered participants as identified on the Notice of Electronic Filing
 (NEF) and paper copies will be sent to those indicated as non-registered participants on
 October 29, 2020.

                                                  /s/ Jamal D. Burk
                                                  Jamal D. Burk, Bar #9550




                                                 2
                                                                                   1035816\306897899.v1
